Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J., at plea; Cowhey, J., at sentencing), rendered May 10, 1985, convicting him of rape in the first degree and attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in denying his application to withdraw his guilty plea is without merit. The defendant’s claims of innocence are totally unsubstantiated and without support in the record. The record discloses that the defendant was fully advised of all of the rights he would be waiving by pleading guilty. Moreover, during the plea allocution, the defendant readily admitted the underlying facts of the crimes (see, People v Morris, 118 AD2d 595, lv denied 67 NY2d 947).
The defendant’s contention that the court abused its discretion in sentencing him is also without merit. He received the *749sentence he was promised (see, People v Kazepis, 101 AD2d 816). Moreover, in light of the nature of the crimes, the sentence was appropriate (see, People v Suitte, 90 AD2d 80).
We have reviewed the remaining contentions raised in the supplemental brief and by the defendant pro se and have found them to be without merit. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.